In re Mims, Michael J.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Jackson, 2nd Judicial District Court, Div. “B”, No. 23,119.
*550Denied in part; granted in part. Relator has failed to carry his burden of proving that relief should be granted on the claims raised. However, we note that the enhancement of relator’s sentences appears to be contrary to our holdings in State ex rel. Porter v. Butler, 573 So.2d 1106 (La.1991), and State v. Sherer, 411 So.2d 1050 (La.1982). Accordingly, the sentences are set aside and the case is remanded to the district court for resentencing in light of these decisions.
HALL, J., recused.